Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000485
                                                        15-JUL-2013
                                                        10:05 AM




                           SCWC-12-0000485

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        FRANCIS GRANDINETTI,
                  Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000485; CR. NO. 88-2074)

             ORDER DISMISSING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner/Petitioner-Appellant

Francis Grandinetti’s Reconsideration Motion, filed on

July 3, 2013 (Motion for Reconsideration), and the records and

files herein, pursuant to Hawai#i Rules of Appellate Procedure

Rule 40.1(h), our rules do not allow for reconsideration of the

acceptance or rejection of an application for certiorari.

Therefore,
          IT IS HEREBY ORDERED that petitioner’s Motion for

Reconsideration of the June 18, 2013 Order Rejecting Application

for Writ of Certiorari is dismissed.

          DATED:   Honolulu, Hawai#i, July 15, 2013.

Francis Grandinetti,                 /s/ Mark E. Recktenwald
pro se
                                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                 2